Case 2:19-cv-03365-DRH-SIL Document 58 Filed 12/23/20 Page 1 of 18 PageID #: 1333




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------x
  APTIVE ENVIRONMENTAL, LLC,

                                     Plaintiff,                     REPORT AND
          -against-                                                 RECOMMENDATION

  VILLAGE OF EAST ROCKAWAY, NEW                                     19-CV-3365 (SJF) (SIL)
  YORK,

                                      Defendant.
  --------------------------------------------------------------x

 STEVEN I. LOCKE, United States Magistrate Judge:

         By way of Complaint dated June 6, 2019, later modified by an Amended

 Complaint dated June 12, 2019 and again by a Second Amended Complaint dated

 December 13, 2019, Aptive Environmental, LLC (“Aptive” or “Plaintiff”) commenced

 this action against the Village of East Rockaway (“Defendant” or “the Village”),

 alleging violations of the First and Fourteenth Amendments to the United States

 Constitution, and seeking a declaratory judgment and permanent injunction in

 connection with these violations. See Complaint (“Compl.”), Docket Entry (“DE”) [1];

 Amended Complaint (“Am. Compl.”), DE [12]; Second Amended Complaint (“SACC”),

 DE [44].      Presently before the Court, on referral from the Honorable Sandra J.

 Feuerstein for report and recommendation, are: (i) Defendant’s motion for summary

 judgment (“Defendant’s Motion”), DE [55]; and (ii) Plaintiff’s cross-motion for

 summary judgment (“Plaintiff’s Motion”), DE [56], both seeking relief as a matter of

 law, pursuant to Rule 56 of the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”).
Case 2:19-cv-03365-DRH-SIL Document 58 Filed 12/23/20 Page 2 of 18 PageID #: 1334




 For the reasons set forth herein, the Court respectfully recommends: (i) denying

 Defendant’s Motion in its entirety; and (ii) granting Plaintiff’s Motion in its entirety.

 I.     Background

            A.      Relevant Facts

        The following facts are taken from the parties’ pleadings, declarations, exhibits

 and respective Local Rule 56.1 statements. Except where indicated, these facts are

 not in dispute.1

        Aptive is a Utah limited liability company that performs pest control services,

 with offices throughout the United States. See SACC ¶ 10; Plaintiff’s Statement of

 Undisputed Material Facts Pursuant to Local Rule 56.1 (“Pl. 56.1”), DE [56-3], ¶ 1.

 Plaintiff serves markets throughout New York, including the Village, and its sales

 are made primarily through door-to-door solicitations by its sales representative

 employees. Pl. 56.1 ¶¶ 1-2. Aptive requires all sales representatives to apply for, and

 receive, solicitation licenses in any city, town or village that requires solicitors to

 possess such licenses before commencing sales work. See id. ¶ 4.

        Prior to June 2019, the Village enforced a 5:00 p.m. solicitation curfew and a

 $2,500 bond on solicitation, as well as a $20 fee for an annual solicitor license, via

 Chapter 171 of the Code of the Incorporated Village of East Rockaway (“Village

 Code”). See id ¶¶ 6-7; SACC Exhibit (“Ex.”) O, DE [44-3]. As a result of Judge

 Feuerstein’s July 16, 2019 order granting Plaintiff a preliminary injunction enjoining



 1 As discussed below, Defendant failed to provide a statement of material facts pursuant to Fed. R.
 Civ. P. 56.1, as well as a counterstatement of material facts in response to Plaintiff’s statement of
 material facts pursuant to Fed. R. Civ. P. 56.1 in support of its motion. As such, all uncontroverted
 facts in Plaintiff’s statement of material facts are deemed admitted.


                                                  2
Case 2:19-cv-03365-DRH-SIL Document 58 Filed 12/23/20 Page 3 of 18 PageID #: 1335




 the Village from enforcing then-sections 171-14, 171-16 and 171-18 of the Village

 Code, Defendant amended Chapter 171 in September 2019. See Pl. 56.1 ¶¶ 8-9; July

 16, 2019 Order, DE [24]. The September 2019 amendment removed the curfew and

 bond requirements under Chapter 171 and added a $200 fee for solicitor licenses (the

 “Fee”). See Pl. 56.1 ¶ 9; SACC Ex. R, DE [44-6]. Though subsequently further

 amended, the current Village Code still includes the Fee, which is payable by each

 applicant for a license. See Pl. 56.1 ¶ 10; Defendant’s Motion (“Def. Mot.”) Ex. A, DE

 [55-2].

           Under the current Village Code, Section 171-3 requires that all applications

 “be accompanied by a $200 fee payable to the clerk” and Section 171-5(A) states that

 license approval is subject to “payment by the applicant of the license fee of $200.00.”

 See Pl. 56.1 ¶¶ 11-12; Def. Mot. Ex. A; SACC Ex. R, 3-4. Aptive is a “Solicitor,” as

 defined by Chapter 171, and is therefore required to pay the Fee before conducting

 door-to-door sales. See Pl. 56.1 ¶ 13; SACC Ex. R, 2.

           According to the Village’s local law filing with the New York State Department

 of State, the Fee is to be applied to: (1) processing costs; (2) criminal background

 checks; (3) maintenance of the “No Knock” list; and (4) code enforcement. See Def.

 Mot. Ex. A. Defendant did not receive estimates from background check companies

 to aid in its determination of the amount of the Fee, nor did it research the costs of

 enforcement concerning solicitation or administrative costs related to solicitor

 licenses. See Pl. 56.1 ¶¶ 20, 23-24. As the Village had not yet issued any solicitor




                                              3
Case 2:19-cv-03365-DRH-SIL Document 58 Filed 12/23/20 Page 4 of 18 PageID #: 1336




 licenses at the time of filing, it could not estimate the amount of time the issuance of

 a solicitor license would take. See id. ¶ 21.

        Plaintiff alleges that Defendant’s adoption of an ordinance requiring

 individuals who wish to engage in door-to-door solicitation to pay a fee violates the

 First Amendment of the United States Constitution, as it effectively snuffs out

 Aptive’s right to exercise its free speech by way of door-to-door sales in the Village

 through a prohibitively expensive Fee that operates as a virtual ban on Aptive’s

 solicitation.   See id. ¶¶ 15-17; Plaintiff’s Motion (“Pl. Mot.”).    Plaintiff further

 maintains that the Fee restricts the free speech rights of Village residents who do not

 object to door-to-door solicitation and wish to learn more about Aptive’s services. See

 Pl. 56.1 ¶ 19.     The Village contends that the Fee does not violate the First

 Amendment. See Def. Mot.

           B.      Procedural History

        Based on the above, Plaintiff commenced this action on June 6, 2019 against

 the Village.    See Compl.    The Complaint and Amended Complaint – seeking

 declaratory and injunctive relief along with damages and attorneys’ fees in connection

 with the Fee – allege that the solicitation ban, bond and curfew violated the First and

 Fourteenth Amendments to the United States Constitution.

        On June 12, 2019, Aptive filed an Amended Motion for a Temporary

 Restraining Order. See DE [13]. Judge Feuerstein entered an Order to Show Cause

 for a Temporary Restraining Order and Preliminary Injunction on June 14, 2019,

 directing Defendant to show cause why an order should not be entered preliminarily




                                            4
Case 2:19-cv-03365-DRH-SIL Document 58 Filed 12/23/20 Page 5 of 18 PageID #: 1337




 enjoining and restraining the Village from enforcement of the Village Code Sections

 at issue. See DE [14]. Following Defendant’s Response to the Order to Show Cause,

 DE [16], and its Answer to Plaintiff’s Amended Complaint, DE [23], Judge Feuerstein

 granted Plaintiff’s application for a preliminary injunction on July 16, 2019, enjoining

 Defendant from enforcing the relevant sections of the Village Code. See DE [24].

       This resulted in Defendant revising its Village Code to add the $200 fee, and

 on October 28, 2019, Plaintiff moved to further amend its Complaint as a result of

 this code modification. See DE [40]. On December 11, 2019, this Court granted

 Plaintiff’s motion for leave to amend. See DE [43]. Plaintiff filed its Second Amended

 Complaint on December 13, 2019, alleging that the Fee violates the First and

 Fourteenth Amendments of the United States Constitution, and seeking declaratory

 relief and a permanent injunction. Discovery followed.

       On May 11, 2020, the parties filed cross-motions for summary judgment. See

 Def. Mot.; Pl. Mot.     Each party opposes the other’s motion.          See Plaintiff’s

 Memorandum of Law in Support of its Cross-Motion for Summary Judgment and in

 Opposition to Defendant’s Motion for Summary Judgment (“Pl. Mem.”), DE [55-14],

 [56-1]; Defendant Village of East Rockaway New York’s Reply Memorandu[m] of Law

 in Support of Motion for Summary Judgment (“Def. Opp.”), DE [56-5].              Judge

 Feuerstein referred the motions to this Court for report and recommendation. See

 May 11, 2020 and May 12, 2020 Orders Referring Motions.




                                            5
Case 2:19-cv-03365-DRH-SIL Document 58 Filed 12/23/20 Page 6 of 18 PageID #: 1338




 II.   Legal Standard for Summary Judgment

       Pursuant to Fed. R. Civ. P. 56, a “court shall grant summary judgment if the

 movant shows that there is no genuine dispute as to any material fact and the movant

 is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The movant bears

 the burden of establishing that there are no issues of material fact such

 that summary judgment is appropriate. See Huminski v. Corsones, 396 F.3d 53, 69

 (2d Cir. 2004). In deciding a motion for summary judgment, the Court “is not to weigh

 the evidence but is instead required to view the evidence in the light most favorable

 to the party opposing summary judgment, to draw all reasonable inferences in favor

 of that party, and to eschew credibility assessments.” Amnesty Am. v. Town of West

 Hartford, 361 F.3d 113, 122 (2d Cir. 2004); see also Anderson v. Liberty Lobby, Inc.,

 477 U.S. 242, 248, 106 S. Ct. 2505, 2510 (1986) (holding that a motion

 for summary judgment should be denied if “the evidence is such that a reasonable

 jury could return a verdict for the nonmoving party”).

       Once     the    movant     has    met    its   initial   burden,    the    party

 opposing summary judgment “must do more than simply show that there is some

 metaphysical doubt as to the material facts.... [T]he nonmoving party must come

 forward with specific facts showing that there is a genuine issue for trial.” Matsuhita

 Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87, 106 S. Ct. 1348, 1356

 (1986) (internal quotation omitted); see also Maxton v. Underwriter Labs., Inc., 4

 F. Supp. 3d 534, 542 (E.D.N.Y. 2014) (“An issue of fact is considered ‘genuine’ when

 a reasonable finder of fact could render a verdict in favor of the non-moving party”).




                                           6
Case 2:19-cv-03365-DRH-SIL Document 58 Filed 12/23/20 Page 7 of 18 PageID #: 1339




        In determining whether summary judgment is warranted, “the court’s

 responsibility is not to resolve disputed issues of fact but to assess whether there are

 any factual issues to be tried, while resolving ambiguities and drawing reasonable

 inferences against the moving party.” Knight v. U.S. Fire Ins. Co., 804 F.2d 9, 11 (2d

 Cir. 1986); see also Artis v. Valls, No. 9:10-cv-427, 2012 WL 4380921, at *6 n.10

 (N.D.N.Y. Sept. 25, 2012) (“It is well established that issues of credibility are almost

 never to be resolved by a court on a motion for summary judgment”).

 III.   Discussion

        Applying the standards outlined above, and for the reasons set forth below, the

 Court respectfully recommends: (i) denying Defendant’s Motion in its entirety; and

 (ii) granting Plaintiff’s Motion in its entirety.

           A.     Procedural Defects

        As an initial matter, the Court has determined that there are several

 procedural defects in Defendant’s papers.           As set forth above in the margin,

 Defendant failed to file a 56.1 statement of undisputed material facts as required by

 Local Civil Rule 56.1(a) (“Rule 56.1 Statement”). Rule 56.1 of the Local Civil Rules

 of the United States District Courts for the Southern and Eastern Districts of New

 York (“Local Rule 56.1”) requires a party moving for summary judgment to submit “a

 separate, short and concise statement” of the allegedly undisputed material facts, set

 out in numbered paragraphs, on which the moving party relies in arguing that there

 is no genuine issue to be tried. See Local Rule 56.1(a); see also Giannullo v. City of

 New York, 322 F.3d 139, 140 (2d Cir. 2003); Holtz v. Rockefeller & Co., Inc., 258 F.3d

 62, 72 (2d Cir. 2001). The Rule further requires that the Rule 56.1 Statement contain


                                              7
Case 2:19-cv-03365-DRH-SIL Document 58 Filed 12/23/20 Page 8 of 18 PageID #: 1340




 citations to admissible evidence supporting each asserted material fact. Local Rule

 56.1(d); see Giannullo, 322 F.3d at 143 (reversing the district court's grant of

 summary judgment because there was insufficient evidence in the record to support

 certain critical assertions in the moving party's statement of material facts); see also

 Watt v. New York Botanical Garden, No. 98 CV 1095, 2000 WL 193626, at *1 n. 1

 (S.D.N.Y. Feb. 16, 2000).

       In the instant case, the Village failed to file a Rule 56.1 Statement of Material

 Facts in support of its motion for summary judgment. That failure alone would justify

 denial of the government's motion. Local Rule 56.1(a); see also United States v.

 Kadoch, No. 96 CV 4720 CBA, 2012 WL 716899, at *1–2 (E.D.N.Y. Feb. 17, 2012),

 report and recommendation adopted, No. 96-CV-4720 CBA CLP, 2012 WL 716894

 (E.D.N.Y. Mar. 5, 2012); Searight v. Doherty Enterprises, Inc., No. 02 CV 0604, 2005

 WL 2413590, at *1 (E.D.N.Y. Sept. 29, 2005) (denying motion for summary judgment

 for failure to submit a 56.1 Statement). However, district courts are given “broad

 discretion to determine whether to overlook a party's failure to comply with local

 court rules.” Holtz, 258 F.3d at 73; Healthfirst, Inc. v. Medco Health Solutions, Inc.,

 No. 03 CV 5164, 2006 WL 3711567, at *5 (S.D.N.Y. Dec. 15, 2006). Where parties fail

 to file Rule 56.1 statements, the court may choose to accept all factual allegations of

 the opposing parties as true for the purposes of deciding the motion for summary

 judgment, or may alternately “opt to conduct an assiduous review of the record.”

 Holtz, 258 F.3d at 73 (internal quotations and citations omitted); see also Sawyer v.

 Wight, 196 F. Supp. 2d 220, 225 (E.D.N.Y. 2002) (noting that where Rule 56.1 has not




                                            8
Case 2:19-cv-03365-DRH-SIL Document 58 Filed 12/23/20 Page 9 of 18 PageID #: 1341




 been properly followed, courts “may discretionarily choose to search the record of

 their own accord”) (citations omitted).

       Not only did Defendant fail to file its own Rule 56.1 Statement, it also failed to

 file a counterstatement in response to Plaintiff’s Rule 56.1 Statement. The party

 opposing a motion for summary judgment is also required to submit a

 counterstatement controverting the moving party's 56.1 Statement, indicating which

 facts are in dispute that would require a trial. See Local Rule 56.1(b); Paige-Bey v.

 Lacoste, No. 13CV7300, 2020 WL 1643660, at *1 (E.D.N.Y. Mar. 31, 2020). Under

 the Local Rule, “[i]f the opposing party then fails to controvert a fact so set forth in

 the moving party's Rule 56.1 statement, that fact will be deemed admitted.”

 Giannullo, 322 F.3d at 140 (citing Local Rule 56.1(c)). Where the party opposing a

 motion for summary judgment fails to submit a proper counterstatement of material

 facts, controverting the moving party's statement, courts have deemed the moving

 party's statement of facts to be admitted and have granted summary judgment in

 favor of the moving party on the basis of the uncontroverted facts. See, e.g., Local

 Rule 56.1(c) (“Each numbered paragraph in the statement of material facts set forth

 in the statement required to be served by the moving party will be deemed to be

 admitted for purposes of the motion unless specifically controverted by a

 correspondingly numbered paragraph in the statement required to be served by the

 opposing party.”); Taylor & Fulton Packing, LLC v. Marco Int'l Foods, LLC, No. 09-

 CV-2614, 2011 WL 6329194, at *4 (E.D.N.Y. Dec. 16, 2011) (“A nonmoving party's

 failure to respond to a Rule 56.1 statement permits the court to conclude that the




                                            9
Case 2:19-cv-03365-DRH-SIL Document 58 Filed 12/23/20 Page 10 of 18 PageID #: 1342




  facts asserted in the statement are uncontested and admissible.”); Feis v. United

  States, No. 07 Civ. 2706(JS), 2009 WL 2983026, at *1 n. 2 (E.D.N.Y. Sept.10, 2009),

  aff'd in relevant part, 394 Fed. App'x. 797, 799 (2d Cir.2010) (refusing to consider as

  “disputed” any of movant's Rule 56.1 statements supported by evidence, to which

  nonmovant objected without evidentiary support); Transp. Ins. Co. v. AARK Const.

  Grp., Ltd., 526 F.Supp.2d 350, 354 n. 1 (E.D.N.Y. 2007) (“Where a responding party

  fails to submit a responsive Rule 56.1 Statement, the Court may deem admitted all

  facts in the movant's statement.”); AFL Fresh & Frozen Fruits & Vegetables, Inc., No.

  06 Civ. 2142(GEL), 2007 WL 4302514, at *5 (S.D.N.Y. Dec.7, 2007) (movant's Rule

  56.1 statements admitted “unless specifically controverted by a correspondingly

  numbered paragraph in the opposing party's Rule 56.1 statement and followed by

  citation to evidence.” (emphasis in original) (citations and quotations omitted)).

        Nevertheless, the Village’s failure does not relieve Plaintiff “of the burden of

  showing that it is entitled to judgment as a matter of law, and a Local Rule 56.1

  statement is not itself a vehicle for making factual assertions that are otherwise

  unsupported in the record.” Holtz, 258 F.3d at 74; see also Vermont Teddy Bear Co.,

  Inc. v. 1–800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004) (“[T]he district court

  may not rely solely on the statement of undisputed facts contained in the moving

  party's Rule 56.1 statement. It must be satisfied that the citation to evidence in the

  record supports the assertion.” (citing Giannullo, 322 F.3d at 142 (2d Cir. 2003)).

  Accordingly, the Court will only deem admitted those assertions in Aptive’s Rule 56.1

  Statement that are supported by admissible evidence.




                                            10
Case 2:19-cv-03365-DRH-SIL Document 58 Filed 12/23/20 Page 11 of 18 PageID #: 1343




        More troubling to the Court, however, is the Village’s use of attorney affidavits

  affixed to its summary judgment papers to add to and controvert facts Defendant

  previously testified to. See February 20, 2020 Affidavit of John E. Ryan in Support

  of Defendant’s Motion for Summary Judgment (“Ryan Aff.”), DE [55-1]; May 1, 2020

  Reply Affidavit (“Ryan Reply Aff.”), DE [55-15], [56-6].      An attorney's unsworn

  statements in a brief are not evidence. See INS v. Phinpathya, 464 U.S. 183, 188–89

  n. 6, 104 S.Ct. 584 (1984). When an attorney makes statements under penalty of

  perjury in an affidavit or an affirmation, however, the statements do constitute part

  of the evidentiary record and must be considered. See Kulhawik v. Holder, 571 F.3d

  296, 298 (2d Cir. 2009).

        Nevertheless, a party may not “create an issue of fact by submitting an

  affidavit in opposition to a summary judgment motion that, by omission or addition,

  contradicts [the affiant's] previous deposition testimony.”      Fei Long Zhang v.

  Alvarado, No. 15CV4373, 2017 WL 6375732, at *1 n. 1 (E.D.N.Y. Dec. 12, 2017); see

  also Moll v. Telesector Res. Grp., Inc., 760 F.3d 198, 205 (2d Cir. 2014) (“The sham

  issue of fact doctrine prohibits a party from defeating summary judgment simply by

  submitting an affidavit that contradicts the party's previous sworn testimony.”)

  (internal quotation marks and citation omitted) (emphasis omitted); Hayes v. New

  York City Dep't of Corr., 84 F.3d 614, 619 (2d Cir. 1996); Perma Research & Dev. Co.

  v. Singer Co., 410 F.2d 572, 578 (2d Cir. 1969) (examining omission in four-day

  deposition); Martin v. City of New York, 627 F.Supp. 892, 896 (E.D.N.Y. 1985)

  (examining direct contradiction between deposition and affidavit). “If a party who




                                           11
Case 2:19-cv-03365-DRH-SIL Document 58 Filed 12/23/20 Page 12 of 18 PageID #: 1344




  has been examined at length on deposition could raise an issue of fact simply by

  submitting an affidavit contradicting his own prior testimony, this would greatly

  diminish the utility of summary judgment as a procedure for screening out sham

  issues of fact.” Hayes, 84 F.3d at 619. Thus, factual issues created solely by an

  affidavit crafted to oppose a summary judgment motion are not “genuine” issues for

  trial. Id. There are two exceptions to this rule: when “an issue was not fully explored

  in the deposition, or the deponents’ responses were ambiguous.” Brown v. Reinauer

  Transportation Companies, L.P., 788 F. App'x 47, 49 (2d Cir. 2019); see also Giliani

  v. GNOC Corp., 04–CV–2935 (ILG), 2006 WL 1120602, at *3 (E.D.N.Y. Apr. 26, 2006)

  (citing Palazzo v. Corio, 232 F.3d 38, 43 (2d Cir. 2000)). Further, “where a party’s

  conflicting affidavit statements are corroborated by other evidence, the affidavit may

  be admissible, since the concern that the affidavit is a ‘sham’ is alleviated.” Brown,

  788 F. App'x at 49.

        Both affidavits submitted by the Village’s attorney directly contradict the

  Village’s Rule 30(b)(6) testimony and Defendant’s discovery responses. The Village

  testified at deposition that it did not take estimates from background check

  companies to determine the cost for performing background checks for solicitor

  license applicants. See February 20, 2020 Village 30(b)(6) Deposition Transcript, Ex.

  A to Declaration of Clint Cowan (“Cowan Dec.”) (DE [55-10], [56-2]), DE [55-11], at

  118:14-119:9. Testimony from Defendant’s 30(b)(6) deposition further evidences that

  the Village did not know, at the time of setting the Fee, how much time the issuance

  of a solicitation license would take, as it had not yet issued any licenses, and it did




                                            12
Case 2:19-cv-03365-DRH-SIL Document 58 Filed 12/23/20 Page 13 of 18 PageID #: 1345




  not research the costs of enforcement relative to solicitation prior to setting the Fee.

  Id. at 28:20-29:9; 125:6-9. The Village also testified it did not perform any studies or

  analyses to support its estimates as to the Fee amount. Id. at 135:2-15.

        Moreover, Aptive served Defendant with a number of interrogatories and

  requests for production relating to documents and communications the Village relied

  upon in determining the Fee. See Cowan Dec. Ex. B, DE [55-12], 4-7. Rather than

  object to the requests, Defendant responded that it had no responsive documents or

  communications, aside from the attorney work product of the Village attorney. See

  Cowan Dec. Ex. C, DE [55-13], 1-4. In response to Interrogatory No. 5, asking

  Defendant to identify “each expense incurred by the Village in processing,

  investigating, and denying a solicitor license application, listing the approximate

  dollar amount of each,” the Village responded: (a) Criminal background check ($100);

  (b) Intake/review of application, etc. ($50 to $75); (c) Maintenance of No-Knock List

  ($50 to $75); and (d) Enforcement ($50 to $75). See Cowan Dec. Ex. C, 2.

        The Village testified as to its lack of communications or documents evidencing

  research, studies, investigations, analyses, accounting reports, memoranda or other

  data that the Village relied upon in determining the costs for processing solicitor

  licenses. See Cowan Dec. Ex. A at 75:13-18. It further conceded its projections for

  administrative costs for solicitation licenses were not based on studies. See id. at

  135:2-15.

        The Village also testified at deposition that the Village Clerk is the most

  knowledgeable individual as to administrative expenses incurred in connection with




                                            13
Case 2:19-cv-03365-DRH-SIL Document 58 Filed 12/23/20 Page 14 of 18 PageID #: 1346




  solicitation, but that Defendant did not consult the Village Clerk’s office regarding

  administrative costs associated with licensing solicitors prior to passing the $200 Fee.

  See id. at 60:2-63:13. In fact, the Village testified it did not consult any documents or

  individuals beyond the Village attorney, on whose affidavit it now relies, in

  determining the Fee. See id. at 77:13-17, 79:16-24; Cowan Dec. Ex. B, 4, 7; Cowan

  Dec. Ex. C, 1, 4 (Defendant testified under oath that it did not consult with or rely on

  documents, witness statements, studies, analyses, data, accounting reports,

  legislative findings, police reports, Village clerk memoranda or other information to

  determine the Fee amount, and did not consult or involve any Village employee,

  representative, official or third party in determining the Fee aside from the Village

  attorney). Lastly, the Village conceded under oath that it copied the Fee from the

  ordinance of the Village of Floral Park. See Cowan Dec. Ex. A at 71:8-72:2; Cowan

  Dec. Ex. B, 8; Cowan Dec. Ex. C, 4.

        In contrast, the Village attorney’s affidavit avers that “private investigators

  that [he has] utilized in the past charge at least one hundred ($100.00) for such a

  service.” See Ryan Aff. ¶ 7. The attorney affidavit cites the salary of the Village Clerk

  and Superintendent of Buildings, “who is responsible for Code enforcement,” and

  states that those annual salaries “equate to an hourly rate of pay equal to about

  $65.00.” See id. ¶¶ 8-9. As such, the affidavit calculates, if both the Village Clerk

  and Superintendent of Buildings “were to expend up to an hour each with respect to

  the processing of a license application, maintenance of the ‘no-knock’ list and

  enforcement, the [Village’s] expense for the fee would be an additional $130.00,” and




                                             14
Case 2:19-cv-03365-DRH-SIL Document 58 Filed 12/23/20 Page 15 of 18 PageID #: 1347




  therefore the $200 Fee is reasonable. See id. ¶¶ 9-10. In his reply affidavit, the

  Village attorney asserts, “based on [his] forty years of practice, [he does] have

  personal knowledge that the cost of a criminal background check conducted by a

  licensed private investigator in this area of the country is at least $100.” Ryan Reply

  Aff. ¶ 9. The reply affidavit states that the fact that no commercial solicitation

  licenses have been sought or issued in the Village for “many years” lends itself to the

  fact that “exact costs are not available,” but that the costs listed are “reasonable

  projections.” See id. ¶¶ 12-14.

        The majority of the assertions in both attorney affidavits depart from the

  Village’s 30(b)(6) deposition testimony.     To the extent either attorney affidavit

  contradicts the Village’s previous deposition testimony, the Court will not consider it,

  either in support of its motion or in opposition to Aptive’s cross-motion. With this

  limitation, the Court analyzes the merits of the parties’ cross-motions.

            B.    Constitutionality of the Fee

        The Court concludes that there are no triable issues of fact as to Plaintiff’s

  claim that the Fee violates Aptive’s free speech rights as a matter of law, and

  summary judgment in Aptive’s favor is appropriate.

        Door-to-door solicitation is a form of expression that is entitled to First

  Amendment protection. See Village of Schaumburg v. Citizens for a Better Env't, 444

  U.S. 620, 632, 100 S. Ct. 826, 833-34 (1980). In the First Amendment context, the

  Supreme Court has held that governmental entities may impose licensing fees

  relating to the exercise of constitutional rights when the fees are designed “to meet




                                             15
Case 2:19-cv-03365-DRH-SIL Document 58 Filed 12/23/20 Page 16 of 18 PageID #: 1348




  the expense incident to the administration of the [licensing statute] and to the

  maintenance of public order in the matter licensed.” Cox v. New Hampshire, 312 U.S.

  569, 577, 61 S.Ct. 762, 766 (1941) (quotation marks omitted); see Kwong v. Bloomberg,

  723 F.3d 160, 165 (2d Cir. 2013). Put another way, imposing fees on the exercise of

  constitutional rights is permissible when the fees are designed to defray, and do not

  exceed, the administrative costs of regulating the protected activity. See Kwong, 723

  F.3d at 165; Nat'l Awareness Found. v. Abrams, 50 F.3d 1159, 1165 (2d Cir. 1995)

  (“Thus, fees that serve not as revenue taxes, but rather as means to meet the expenses

  incident to the administration of a regulation and to the maintenance of public order

  in the matter regulated are constitutionally permissible.”); E. Conn. Citizens Action

  Grp. v. Powers, 723 F.2d 1050, 1056 (2d Cir. 1983) (“Licensing fees used to defray

  administrative expenses are permissible, but only to the extent necessary for that

  purpose.”); Int'l Women's Day March Planning Comm. v. City of San Antonio, 619

  F.3d 346, 370 (5th Cir. 2010); see also Selevan v. N.Y. Thruway Auth., 711 F.3d 253,

  259–61 (2d Cir. 2013) (upholding a toll bridge fee as “constitutional[ly] permissib[le]”

  in the “right to travel” context); cf. Murdock v. Pennsylvania, 319 U.S. 105, 113–14,

  63 S.Ct. 870, 875 (1943) (striking down a license tax that was “not a nominal fee

  imposed as a regulatory measure to defray the expenses of policing the activities in

  question”).

        Here, the Village fails to set forth sufficient documentary or testimonial

  evidence to show that the Fee is designed to defray, and does not exceed, the

  administrative costs of regulating solicitor licensing.     Rather, through attorney




                                            16
Case 2:19-cv-03365-DRH-SIL Document 58 Filed 12/23/20 Page 17 of 18 PageID #: 1349




  affidavits alone, Defendant has provided generalizations and unsupported

  estimations as to how the Village decided on the Fee amount. The Village’s Rule

  30(b)(6) deposition testimony further attributes the Fee to guesses and estimates not

  based on research, analysis, accounting reports or any other data. See Cowan Dec.

  Ex. A at 43:6-12, 75:13-76:1, 79:21-24, 118:9-119:19, 124:24-125:9, 135:2-15. In fact,

  the only numbers cited are the salaries of Village employees likely to work on the

  issuance of solicitation licenses. See Ryan Aff. ¶¶ 8-9. However, such figures are

  provided in conjunction with approximations as to the number of hours the Village

  predicts those employees will work in this context, without consulting those

  employees. See Cowan Dec. Ex. A at 60:2-63:13, 106:13-24, 113:6-21; Cowan Dec. Ex.

  B, 4; Cowan Dec. Ex. C, 1. Further, Defendant has offered nothing to show that any

  meaningful or significant research regarding the Fee was conducted prior to its

  implementation. See Cowan Dec. Ex. A at 77:13-17, 78:3-8, 79:21-24; Cowan Dec. Ex.

  B, 7; Cowan Dec. Ex. C, 4.

        Accordingly, Defendant’s arguments fail as a matter of law. It has not provided

  evidence sufficient to justify the Fee, and has not established a factual basis for

  concluding that the $200 Fee is equal to the cost incurred in processing and issuing

  solicitation licenses. While the Court acknowledges that a fee, in some amount, may

  be constitutionally valid, Defendant has not done the requisite research and analysis,

  nor shown that is the case through evidence appropriately cited to at summary

  judgment. Accordingly, the Court finds the Fee unconstitutional, and recommends




                                           17
Case 2:19-cv-03365-DRH-SIL Document 58 Filed 12/23/20 Page 18 of 18 PageID #: 1350




  that Plaintiff’s motion for summary judgment be granted in full, and Defendant’s

  motion for summary judgment be denied.

  IV.   Conclusion

        For the reasons set forth above, the Court respectfully recommends:              (i)

  denying Defendant’s Motion in its entirety; and (ii) granting Plaintiff’s Motion in its

  entirety.

  V.    Objections

        A copy of this Report and Recommendation is being served on all parties by

  electronic filing on the date below.            Any objections to this Report and

  Recommendation must be filed with the Clerk of the Court within 14 days of receipt

  of this report. Failure to file objections within the specified time waives the right to

  appeal the District Court’s order. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a); Ferrer

  v. Woliver, 05-3696, 2008 WL 4951035, at *2 (2d Cir. Nov. 20, 2008); Beverly v.

  Walker, 118 F.3d 900, 902 (2d Cir. 1997); Savoie v. Merchants Bank, 84 F.3d 52, 60

  (2d Cir. 1996).

  Dated:        Central Islip, New York
                December 23, 2020              /s/ Steven I. Locke
                                               STEVEN I. LOCKE
                                               United States Magistrate Judge




                                             18
